DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. Applicant argues that prior art does not disclose each of the lateral-wall surfaces having inclined surfaces inclined symmetrically relative to one another on opposite sides of the projection part from the upstream side to a downstream side in the relative rotation direction of the housing from the projection part toward the side surfaces of the seal ring.
Examiner notes that the combination of  Watabe and Seki discloses each of the lateral-wall surfaces having inclined surfaces inclined symmetrically relative to one another on opposite sides of the projection part from the upstream side to a downstream side in the relative rotation direction of the housing from the projection part toward the side surfaces of the seal ring (inclined lateral-wall surfaces of the ribs of Seki are modified with the inclined lateral-wall surfaces of the ribs of Watabe so that inclined lateral-wall surfaces of the ribs having inclined surfaces of Seki are inclined symmetrically relative to one another on opposite sides of the projection part of Watabe as seen in examiner annotated Watabe fig 6 below and Seki fig 40 below).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe (JP 2017150674) in view of Seki et al. (U.S. PG Pub # 20150048574).

Regarding claim 1, JP discloses a seal ring (fig 6) (110) configured to be attached to an annular groove provided on an outer periphery of a shaft (500, fig 4 same as fig 6) and seal an annular gap between the shaft and a housing (gap between shaft 500 and housing 600) rotating relative to each other to maintain fluid pressure in a sealed region in which the fluid pressure is configured to change (abstract), the seal comprising:

a seal ring configured to be in close contact with a lateral-wall surface on a lower pressure side of the annular groove (110 in contact with lateral-wall surface on the left side of fig 4) and slide against an inner peripheral surface of a shaft hole in the housing (110 slides against inner surface of hole in 500) into which the shaft is to be inserted (fig 4), wherein

the seal ring has an outer peripheral surface, that includes a pair of recessed parts each extending from opposite side surfaces of the seal ring in a width direction (as seen in examiner annotated fig 6 below) and extending in a circumferential direction thereof to form an annular projection part between the pair of recessed parts (as seen in examiner annotated fig 6 below), and has a plurality of ribs connected to the projection part (as seen in examiner annotated fig 6 below) and extending to the side surfaces of the seal ring at intervals in the circumferential direction inside the pair of recessed parts (as seen in examiner annotated fig 6 below), and

a plurality of ribs arranged on a sealed region side among the plurality of ribs have lateral-wall surfaces (as seen in examiner annotated fig 6 below) on an upstream side in a relative rotation direction of the housing with respect to the shaft (fig 6).

Watabe does not disclose each of the lateral-wall surfaces having inclined surfaces inclined symmetrically relative to one another on opposite sides of the projection part from the upstream side to a downstream side in the relative rotation direction of the housing from the projection part toward the side surfaces of the seal ring.
However, Seki teaches each of the lateral-wall surfaces having inclined surfaces inclined symmetrically relative to one another from the upstream side to a downstream side in the relative rotation direction of the housing from the projection part toward the side surfaces of the seal ring (as seen in examiner annotated fig 40 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the lateral wall surfaces of Watabe with the inclined lateral wall surfaces of Seki so as to extend from a low pressure toward a high pressure side as they go in the sliding direction of the outer peripheral ring with respect to the housing (Seki Para 0293).
The combination of  Watabe and Seki discloses each of the lateral-wall surfaces having inclined surfaces inclined symmetrically relative to one another on opposite sides of the projection part from the upstream side to a downstream side in the relative rotation direction of the housing from the projection part toward the side surfaces of the seal ring (inclined lateral-wall surfaces of the ribs of Seki are modified with the inclined lateral-wall surfaces of the ribs of Watabe so that inclined lateral-wall surfaces of the ribs having inclined surfaces of Seki are inclined symmetrically relative to one another on opposite sides of the projection part of Watabe as seen in examiner annotated Watabe fig 6 below and Seki fig 40 below).


Regarding claim 2, the combination of  Watabe and Seki discloses the seal ring, wherein each of the plurality of ribs gradually narrows toward the lateral surfaces of the seal ring from the projection part (as seen in examiner annotated Seki fig 40 below, rib is thicker at the base and thinner at the end).

Regarding claim 3, the combination of  Watabe and Seki discloses the seal ring, wherein both sides of each of the plurality of ribs include inclined wall surfaces, the inclined wall surfaces on opposite sides of the plurality of ribs being symmetric (inclined lateral-wall surfaces of the ribs of Seki are modified with the inclined lateral-wall surfaces of the ribs of Watabe so that inclined lateral-wall surfaces of the ribs having inclined surfaces of Seki are inclined symmetrically relative to one another on opposite sides of the projection part of Watabe as seen in examiner annotated Watabe fig 6 below and Seki fig 40 below).

    PNG
    media_image1.png
    444
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    509
    664
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675	
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675